ORDER
PER CURIAM
Homer Phares appeals from the judgment entered upon a jury verdict finding him guilty of one count of first-degree statutory rape, Section 566.032 RSMo.; two counts of first-degree statutory sodomy, Section 566.062 RSMo.; and one count of first-degree child molestation, Section 566.067 RSMo. No jurisprudential purpose would be served by a written opinion. We have furnished the parties with a memorandum, for their information *329only, setting forth the reasons for our decision. We affirm. Rule 30.25(b).